Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about January 2, 1996, terminating respondent mother’s parental rights to the subject children and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence that respondent failed to plan for the children’s future by not availing herself of the drug rehabilitation and other programs that petitioner agency repeatedly referred her to and encouraged her to enter (see, Social Services Law § 384-b [7]; Matter of Sheila G., 61 NY2d 368; Matter of Juanita Katerina M., 205 AD2d 474; see also, Matter of Lameek L., 226 AD2d 464).
A fair preponderance of the evidence also demonstrated that the order of disposition was in accord with the best interests of the children since the two older children have lived with their aunt by marriage for six years and the youngest child has lived with her foster family since she was born, and all the children are thriving in these environments (Family Ct Act § 623; Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Reggie B., 223 AD2d 471; see also, Matter of Shaka Efion C., 207 AD2d 740). Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.